Title: From George Washington to John Augustine Washington, 27 July 1775
From: Washington, George
To: Washington, John Augustine



Dear Brother
Camp at Cambridge about 5 Miles from Boston; July 27th 1775.

On the 2d Instt I arrived at this place after passing through a great deal of delightful Country, covered with grass (although the Season has been dry) in a very different manner to what our Lands in Virginia are. I found a mixed multitude of People here, under very little discipline, order, or Government—I found the Enemy in Possession of a place called Bunkers Hill, on Charles Town Neck, strongly Intrenched & Fortifying themselves: I found part of our Army on two Hills (called Winter & prospect Hills) about a Mile & quarter from the Enemy on Bunkers Hill, in a very insecure state—I found another part of the Army at this Village and a third part at Roxbury, guarding the Entrance in and out of Boston—My whole time since I came here has been Imployed in throwing up Lines of Defence at these three several places; to secure in the first Instance, our own Troops from any attempts of the Enemy, and in the next, to cut of all Communication between their Troops and the Country; For to do this, & to prevent them from penetrating into the Country with Fire and Sword, & to harrass them if they do, is all that is expected of me; and if effected, must totally overthrow the designs of Administration, as the whole Force of Great Britain in the Town and Harbour of Boston, can answer no other end than to sink her under the disgrace and weight of the expence—Their Force, including Marines Tories, &ca, are

computed from the best Accts I can get, at abt 12,000 Men; ours including Sick, absent, &ca at about 16,000; but then we have a cemi Circle of Eight or nine Miles to guard; to every part of wch we are obliged to be equally attentive, whilst they, situated as it were in the Centre of that Cemicircle, can bend their whole Force (having the entire command of the Water) against any one part of it with equal facility; this renders our Situation not very agreeable, though necessary, however, by incessant labour (Sundays not excepted) we are in a much better posture of defence now than when I first came. The Inclosed, though rough, will give you some small Idea of the Situation of Boston, & Bay on this side; as also of the Post they have Taken in Charles Town Neck, Bunkers Hill, and our Posts.
By very authentick Intelligence lately received out of Boston (from a Person who saw the returns) the number of Regulars (including I presume the Marines) the Morning of the action on Bunkers Hill amounted to 7533 Men—their killed & wounded on that ⟨occasi⟩on amounted to 1043, whereof 92 were Officers. our loss was 138 killed—36 Missing & 276 Wounded. The Enemy are sickly, and scarce of Fresh provisions—Beef, ⟨which⟩ is chiefly got by Slaughtering their Milch Cows ⟨in⟩ Boston, sells from one Shilling to 18d. Sterg pr lb.; & that it may not get cheaper, or more plenty, I have drove all the Stock within a considerable distance of this place, back into the Country, out of the Way of the Men of War Boats; In short I have, & shall continue to do, every thing in my power to distress them. The Transports are all arrived & their whole Re-inforcement Landed, so that I can see no reason why they should not if they ever attempt it, come boldly out and put the matter to Issue at once—if they think themselves not strong enough to do this, they surely will carry their Arms (having Ships of War & Transports ready) to some other part of the Continent, or relinquish the dispute; the last of which the Ministry, unless compeld will never agree to do—Our works, & those of the Enemy, are so near & quite open between that we see every thing that each other is doing—I recollect nothing more worth mentioning—I shall therefore conclude with my best wishes, and love to my Sister and the Family & Compliments to any enquiring Friends Yr Most affecte Brother.

Go: Washington

